Citation Nr: 0804739	
Decision Date: 02/11/08    Archive Date: 02/20/08	

DOCKET NO.  04-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by memory loss, to include as due to an 
undiagnosed illness. 

2.  Entitlement to service connection for a disorder 
characterized by painful joints, to include as due to an 
undiagnosed illness. 

3.  Entitlement to service connection for a disorder 
characterized by shortness of breath, to include as due to an 
undiagnosed illness. 

4.  Entitlement to service connection for birth defects in 
the veteran's child, claimed as Klinefelter Syndrome, to 
include as due to an undiagnosed illness. 

5.  Entitlement to an increased rating for episodic 
supraventricular tachycardia and isolated ventricular 
extrasystoles, with a history of atrial fibrillation and 
cardioversion, initially evaluated as noncompensably 
disabling prior to April 10, 2007, and as 10 percent 
disabling thereafter.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to March 
1992, with service in the Southwest Asia Theater of 
Operations from October 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
and an April 2007 decision by the VARO in Waco, Texas.

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal as to the issue of an 
increased rating for service-connected hypertension.  
Accordingly, that issue is not currently before the Board. 

Finally, the appeal as to the issue of whether an initial 
rating in excess of 10 percent for service-connected 
supraventricular tachycardia since April 10, 2007, is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A chronic disorder characterized by memory loss is as 
likely as not a manifestation of an undiagnosed illness 
resulting from the veteran's service in the Persian Gulf.

2.  A chronic disorder characterized by painful joints is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service, or a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.

3.  A chronic disorder characterized by shortness of breath 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service, 
or a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.

4.  Birth defects in the veteran's child do not constitute a 
disease or disability within the meaning of legislation 
governing the award of compensation benefits.

5.  Prior to April 10, 2007, the veteran's service-connected 
supraventricular tachycardia with isolated extrasystoles and 
a history of atrial fibrillation was characterized by normal 
heart size and a regular heartbeat and rhythm, with normal 
heart sounds and a normal electrocardiogram, and no signs of 
atrial fibrillation or flutter, or a need for continuous 
medication.


CONCLUSIONS OF LAW

1.  A chronic disorder characterized by memory loss was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  A disorder characterized by painful joints, to include 
residuals of an old right fifth metacarpal fracture, spinal 
osteophytes, and mild bilateral first digit degenerative 
changes, was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

3.  A disorder characterized by shortness of breath, to 
include emphysema, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Birth defects in the veteran's child are not an 
appropriate subject for a potential award of service 
connection under the applicable law and regulations.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

5.  Prior to April 10, 2007, the criteria for a compensable 
evaluation for service-connected supraventricular tachycardia 
with isolated extrasystoles and a history of atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, and Part 4, Codes 7010, 7011 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, as 
well as service medical records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Service Connection

Law and Regulations

The veteran in this case seeks service connection for memory 
loss, as well as for disorders characterized by painful 
joints and shortness of breath, and birth defects in his 
child.  In that regard, service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Pursuant to applicable law and regulation, VA is authorized 
to pay compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability becomes manifest during service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of disability of 10 percent or more prior 
to December 31, 2011.  Compensation is payable under these 
provisions if, by history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.

Objective indications of a qualifying "chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other 
common nonmedical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of Operations.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Painful joints & shortness of breath

In the present case, service medical records are negative for 
any chronic disability manifested by painful joints or 
shortness of breath.  While on various occasions in service, 
the veteran voiced complaints of and received treatment for 
certain left knee, right foot and ankle, and right shoulder 
problems, those episodes were acute and transitory in nature, 
and resolved without residual disability.  Moreover, while in 
May 1989, during the veteran's period of active service, he 
was heard to complain of "trouble breathing," a physical 
examination at that time specifically excluded any problems 
with shortness of breath.  As of the time of a service 
separation examination in January 1992, the veteran's lungs 
and chest were entirely within normal limits, as was his 
musculoskeletal system, to include both the upper and lower 
extremities.  Significantly, at the time of that service 
separation examination, no pertinent diagnoses were noted.  

In point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by 
various VA medical examinations in March 2003, approximately 
11 years following the veteran's discharge from service, at 
which time he received diagnoses of spinal osteophytes, mild 
bilateral first digit degenerative changes, residuals of an 
old right fifth metacarpal fracture, and emphysema.  
Significantly, on none of those examinations were any of the 
aforementioned disabilities linked in any way to the 
veteran's period of active military service, including his 
service in the Persian Gulf.  

The veteran argues that his current shortness of breath and 
"painful joints" are, in fact, the result of an "undiagnosed 
illness" which had its origin during his period of service in 
the Persian Gulf.  However, as is clear from the above, the 
veteran has, in fact, received a "diagnosis" for his painful 
joints of the hands, as well as for his current respiratory 
disorder, and problems with his spine.  To date, there exists 
no evidence that these disabilities are in any way related to 
the veteran's active military service, including his service 
in the Persian Gulf.  Under the circumstances, and absent 
some demonstrated nexus between the veteran's current 
disabilities and his period of active military service, 
service connection for disorders characterized by painful 
joints and/or shortness of breath must be denied.

Birth defects

As regards the issue of service connection for various birth 
defects in one of his children, the veteran argues that the 
Klinefelter Syndrome from which his child suffers is in some 
way the result of exposure to hazardous substances, to 
include smoke from oil fires in the Persian Gulf.  However, 
there currently exists no provision in VA law or regulation 
for any such benefit.  More specifically, there currently 
exists no VA law or regulation permitting the granting of 
compensation benefits for birth defects in the veteran's 
children allegedly resulting from a veteran's service in the 
Southwest Asia Theater of Operations.  See 38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.  Accordingly, 
the veteran's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Memory loss

Finally, turning to the issue of service connection for a 
chronic disorder characterized by memory loss, the Board 
notes that service medical records are negative for any such 
disability.  However, following a VA psychiatric examination 
in March 2003, the examiner was of the opinion that the 
veteran suffered from various symptoms of short-term memory 
loss "due to an undiagnosed illness."  Significantly, 
service connection is currently in effect for post-traumatic 
stress disorder, one symptom of which appears to be problems 
with the veteran's short-term memory.  Under the 
circumstances, and with the resolution of all reasonable 
doubt in the veteran's favor, service connection for a 
disorder characterized by memory loss is in order.  See 
38 C.F.R. § 3.102.


Increased Rating

Finally, turning to the issue of an initial compensable 
evaluation for service-connected supraventricular tachycardia 
with isolated extrasystoles and a history of atrial 
fibrillation prior to April 10, 2007, the Board notes that 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In every instance where the Rating Schedule does not provide 
a 0 percent evaluation for a diagnostic code, a 0 percent 
evaluation is to be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of May 2003, the RO 
granted service connection and a noncompensable evaluation 
for atrial fibrillation with cardioversion (claimed as an 
irregular heartbeat), effective from October 28, 2002, the 
date of receipt of the veteran's initial claim for service 
connection.  The veteran voiced his disagreement with the 
assignment of a noncompensable evaluation, with the result 
that, in a rating decision of April 2007, the RO granted a 10 
percent evaluation for episodic supraventricular tachycardia 
and isolated ventricular extrasystoles with a history of 
atrial fibrillation and cardioversion.  However, that 10 
percent evaluation was made effective only from April 10, 
2007, the date of a VA cardiovascular examination which 
identified increasing symptomatology.

The Board notes that, in a private medical record of February 
1996, the veteran was described as being seen for follow-up 
of an earlier episode of syncope.  Apparently, the episode in 
question had occurred the previous Monday, at which time the 
veteran began to feel very lightheaded "as if he were going 
to pass out."  According to the veteran, upon his initial 
entry to the emergency room, an electrocardiogram and chest 
X-ray were performed, both of which were normal.  

On subsequent VA cardiovascular examination in March 2003, 
the veteran stated that he did not take any medication for 
his tachycardia.  Physical examination showed a normal 
heartrate and rhythm, as well as normal heart size by 
auscultation and percussion.  An electrocardiogram showed a 
normal sinus rhythm at 62 beats per minute, and was 
considered normal.  At the time of evaluation, there were no 
signs of either atrial fibrillation or atrial flutter.  
Moreover, the veteran's heart sounds were entirely within 
normal limits.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation for sustained ventricular arrhythmias requires 
demonstrated evidence of a workload of greater than 7 METs, 
but not greater that 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or a need for continuous 
medication.  One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest, and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) which results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104 and Part 4, Code 7011 (2007).

A 10 percent evaluation is, similarly, in order where there 
is evidence of supraventricular arrhythmias characterized by 
permanent atrial fibrillation (i.e., lone atrial 
fibrillation), or 1 to 4 episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram or Holter monitor.  38 C.F.R. 
§ 4.104 and Part 4, Code 7010 (2007).

In the case at hand, it is clear that the noncompensable 
evaluation in effect prior to April 10, 2007 for the 
veteran's service-connected supraventricular tachycardia is 
appropriate, and that an increased rating is not warranted.  
More specifically, at the time of the aforementioned VA 
cardiovascular examination in March 2003, the veteran was 
essentially asymptomatic.  Significantly, during the course 
of that examination, he indicated that he was not, in fact, 
taking medication for control of his service-connected 
tachycardia.  Not until the time of the aforementioned VA 
cardiovascular examination on April 10, 2007 was the veteran 
shown to exhibit a workload of 8 METs sufficient to warrant 
the assignment of a 10 percent evaluation.  Under the 
circumstances, a compensable evaluation for the veteran's 
service-connected supraventricular tachycardia prior to that 
date is not in order.

VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligation on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in November 2002, and in March and 
September 2006.  In those letters, VA informed the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The veteran was further advised of the 
various laws and regulations governing the award of 
compensation benefits premised on an undiagnosed illness.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO informed the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

Regarding the increased rating claim, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

It is acknowledged, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the notice element(s) set forth in Vazquez-Flores were 
essentially satisfied in the September 2006 VCAA letter, and 
the veteran has not been prejudiced in this regard.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication.  On 
substantive appeal in June 2004, the veteran stated that his 
condition had worsened and that he was told that he would 
eventually need medication.  The veteran also apprised VA of 
the existence of additional treatment reports.  The veteran's 
statements clearly show that he had actual knowledge that 
demonstrate an awareness of what was necessary to 
substantiate his claim and that a reasonable person could be 
expected to understand from the notice what was needed.  In 
addition, in a September 2006 VCAA letter the RO told the 
veteran that he had to show that his disability had increased 
in severity, and issued to the veteran a supplemental 
statement of the case in April 2007.  Accordingly, any defect 
with regard to timing was cured as well.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Not only has the veteran been afforded 
sufficient notice in this regard and a meaningful opportunity 
to participate effectively in the processing of his claim, 
but he also has been given ample time to respond.  Finally, a 
remand of this matter to issue additional notice would be 
futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private treatment records 
and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a disorder characterized by memory 
loss is granted.

Service connection for a disorder characterized by painful 
joints, including as due to an undiagnosed illness, is 
denied.

Service connection for a disorder characterized by shortness 
of breath, including as due to an undiagnosed illness, is 
denied.

Service connection for birth defects in the veteran's child, 
claimed as Klinefelter Syndrome, including as due to an 
undiagnosed illness, is denied.

An initial compensable evaluation for service-connected 
episodic supraventricular tachycardia and isolated 
ventricular extrasystoles, with a history of atrial 
fibrillation and cardioversion prior to April 10, 2007 is 
denied.


REMAND

In addition to the above, the veteran in this case seeks a 
current evaluation in excess of 10 percent for service-
connected supraventricular tachycardia.  In pertinent part, 
it is contended that various manifestations of that 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent schedular evaluation now 
assigned.

The Board notes that, at the time of the aforementioned VA 
cardiovascular examination in March 2003, an exercise 
treadmill test was requested, but could not be obtained due 
to the fact that the veteran was at that time incarcerated.  
On subsequent VA cardiovascular examination in April 2007, it 
was noted that "exercise testing" was not applicable to the 
veteran's condition.  However, no explanation was provided as 
to why that was, in fact, the case.  Significantly, at the 
time of that examination, the veteran complained of an 
increase in palpitations, with episodes of fast irregular 
heartbeat over the course of the past few months.  According 
to the veteran, on a daily basis, he experienced a "few 
extra beats," some of which resulted in a hard, "thump-
like" sensation in his chest.  On other occasions, ranging 
from once a week to daily, the veteran reportedly experienced 
episodes of "alarm clock" heartbeats, wherein his pulse was 
120.  According to the veteran, on those occasions, his heart 
felt as if it would beat out of his chest.  

Noted at the time of the April 2007 examination was that the 
veteran had most recently undergone evaluation with a Holter 
monitor in February 2006, more than one year earlier.  That 
evaluation showed evidence of a heartrate ranging between 42 
and 140 beats per minute, in conjunction with frequent 
isolated premature ventricular complexes, and a rare isolated 
premature supraventricular complex with a single 13-beat 
episode of supraventricular tachycardia at an effective 
heartrate of 125 beats per minute.

Also noted at the time of the April 2007 examination was that 
the veteran exercised "to a METs of 8 all the time in his 
job."  However, no indication was given as to the nature of 
the veteran's employment.  Moreover, no estimate of the level 
of the veteran's activity, as supported by specific examples, 
(such as slow stair climbing or shoveling snow) which 
resulted in dyspnea, fatigue, angina, dizziness, or syncope 
was given.  Significantly, immediately following the April 
2007 examination, the veteran was taken to "urgent care" to 
be placed on medication for his service-connected 
tachycardia.

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for a current evaluation in excess of 10 percent for 
his service-connected supraventricular tachycardia.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); see also VAOPGCPREC 11-95 (April 7, 
1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA cardiovascular 
examination in order to more accurately 
determine the current severity of his 
service-connected supraventricular 
tachycardia.  The RO/AMC is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (to include treadmill 
testing and/or Holter monitor studies) 
should be performed.

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment regarding the 
severity of the veteran's service-
connected supraventricular tachycardia, 
to include a description of the workload 
of which the veteran is capable in terms 
of METs, with descriptions of any 
accompanying dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should, additionally, specifically 
comment regarding the need (or lack 
thereof) for continuous medication for 
control of the veteran's 
service-connected supraventricular 
tachycardia.  Finally, the examiner 
should specifically comment as to the 
frequency of any paroxysmal atrial 
fibrillation in terms of number of 
episodes per year, or other 
supraventricular tachycardia as 
documented by electrocardiogram or Holter 
monitor.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the RO/AMC should review 
the veteran's claim for a current 
evaluation in excess of 10 percent for 
his service-connected supraventricular 
tachycardia.  Should the benefit sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the issuance of the most recent 
SSOC in May 2007.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


